DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.
Allowable Subject Matter
Claims 1, 8-22 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive and have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows: 
	Doverspike [US 2004/0107382] discloses a method and system for detecting a failure, establishing a new connection via spare interface, reroute traffic at IP layer, repair a failure, bring back the original interface for rerouting IP layer back to the original interface [0040-0044].
	
None of these references in the record, taken alone or in any reasonable combination, teach  a method and apparatus comprising configuring a second optical path, according to the metric, in the optical layer to reduce traffic congestion that is caused by the first optical path being affected by the maintenance activity, wherein the second optical path is configured, at least in part, according to at least one of the following constraints: a length of time associated with configuring the second optical path: or a number of operations required to configure the second optical path;
receiving an indication that the maintenance activity for an optical resource associated with the optical layer is completed; determining that the maintenance activity resulted in a particular link of the IP links transitioning from utilizing the first optical path to communicate traffic to utilizing the second optical path; instructing the packet switching layer to remove traffic from the particular IP link by rerouting the traffic to other IP links;
instructing the optical layer to reroute traffic passing via the second optical path to
the first optical path, wherein the first optical path includes the optical resource; and
instructing the packet switching layer to reroute traffic back to the particular IP link, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414